PER CURIAM.
Upon consideration of the husband’s petition for review of the trial court’s Order and Judgment Taxing Costs and the wife’s cross-petition, we conclude that the trial court erred.
Our opinion released December 19, 1989, 554 So.2d 589, affirmed the trial court's award of child support but determined that the award was not retroactive. On remand, the trial court entered the order now before us, ruling that the wife should pay the husband’s appellate costs of $693.20. We are unable to determine the basis for the trial court’s ruling in that (1) the trial court had reserved jurisdiction solely for an award of fees to the wife, and (2) the husband argued during the appeal that the parties’ incomes were similar and relatively equal.
Accordingly, we vacate the trial court’s order and judgment taxing costs against the wife.